Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 are pending

Objections
The title of the invention “Data Transmission Device, Program, and System” is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.  See MPEP § 606.01

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-7 recite a “program” making a device execute.  A program is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 4-7 recite the phrase “from an outside to any of a plurality of threads capable of parallel processing to be executed”.  It is unclear what the claim limitation refers to when it claims what it is outside from and thus renders the claim indefinite.  For examination purposes, the examiner will treat that particular claim limitation (with reference to [0009] and [0029] of applicant’s specification) as outside of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2011/0314070, hereinafter Brown) and in view of Fallon (US 2011/0199243, hereinafter Fallon)
With respect to claim 1, Brown discloses a program making a data reception device execute: 
wherein the group of data reception includes: 
a divided compressed data reception process of receiving a plurality of divided compressed data obtained by dividing original data into a plurality of divided data and 
a reconstructing process of reconstructing the original data from the decompressed divided compressed data (Brown [0045] data store uncompressed the compressed data and reassemble the chunks of data), 
wherein the group of data reception further includes: 
a list receiving process of receiving a list of the identification information from the outside (Brown [0045], client requests data from data store to get fileX), and 
the program making the data reception device further execute a transmission instructing step of instructing the outside to transmit one or more data different from the plurality of divided compressed data received in the divided compressed data reception process among the data group associated with the list of identification information (Brown [0046], datastore informs the client that fileX is stored as chunks CH1 and CH3.  Client requests file in which the data store reassembles the chunks of data according to fileX chunks CH1 and CH3).
Brown does not disclose however Fallon discloses a data reception step assigning a group of data reception from an outside to any of a plurality threads capable of parallel processing to be executed (Fallon, [0103], encoders E1 through En performed in parallel); a decompress process of decompressing the received plurality of 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Brown by the system of Fallon to parallel process and decompress process of the divided chunks of data.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by reducing the latency associated with the data transmission.
With respect to claim 2, one of ordinary level of skill in the art would have been 
compelled to make the proposed modification to Brown for the same reasons identified in the rejection of claim 1.  In addition, Fallon discloses wherein the communication system without guarantee of data delivery order includes one or both of a User Datagram Protocol (UDP) and a Stream Control Transmission Protocol (SCTP) (Fallon [0058], no guarantees on delivery packets in the UDP and multicast operations).
With respect to claim 3, Brown discloses a program making a data transmission device execute: 
a data dividing step of dividing data to be transmitted into a plurality of divided data pieces (Brown [0037] [0041] storing data in chunks or blocks which hare the compressed and stored as compressed chunks); 
an identification information assignment step of associating identification information for identifying the plurality of divided data pieces with each of the plurality of 
Brown does not disclose however Fallon discloses a data processing step of assigning a group of data processing for the plurality of divided data to any of a plurality of threads capable of parallel processing to be executed (Fallon, [0103], encoders E1 through En performed in parallel), 
wherein the group of data processing includes: 
a transmission data preparation process of compressing divided data pieces having a data capacity equal to or larger than a predetermined capacity among the plurality of divided data pieces and preparing a plurality of transmission data pieces associated with the identification information (Fallon [0098], compression factor of predetermined threshold); and 
a transmitting process of transmitting the plurality of transmission data pieces to the outside by a communication system without guarantee of data delivery orde  (Fallon [0058], no guarantees on delivery packets in the UDP and multicast operations).  Brown and Fallon are analogous art because they disclose transmission of data.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Brown by the system of Fallon to parallel process and prepare the transmission process of the divided chunks of data.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by preparing the plurality of transmission data pieces.
With respect to claims 4-7, they are of similar claims as claim 1 and therefore are rejected for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443